Citation Nr: 1748938	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher disability rating in excess of 40 percent for lumbar spine disability.    

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right foot disability.  

5.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, July 2010, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran withdrew his request for a personal hearing before a Decision Review Officer (DRO) in March 2014 and failed to report for his hearing before the Board in February 2017.  He has not requested that either hearing be rescheduled and has not shown good cause for failing to appear for the Board hearing.  As such, the Veteran's requests for a hearing are considered withdrawn.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).  

The Board notes that the issues regarding radiculopathy of the lower extremities was adjudicated separately in the July 2010 rating decision and the Veteran did not appeal either issue.  As such, they will not be considered herein.  

The issues of service connection for a right hand, right knee, right foot, and left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The lumbar spine disability is not manifested by ankylosis of the spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in September 2009, May 2011, and April 2012, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Lumbar Spine Disability

The Veteran submitted a claim for an increased rating in August 2009.  Therefore, the relevant focus for adjudicating the Veteran's claim is the period beginning one year prior to the claim for increase, August 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2016).  

The Veteran's lumbar spine disability is rated as 40 percent disabling under Diagnostic Code 5243.  Disabilities of the spine, such as IVDS, can be rated according to the General Rating Formula for Diseases and Injuries of the Spine, which allows for separate ratings for neurologic disabilities, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 3.25 (2016).  As noted above, the Veteran's right and left lower extremity radiculopathy are service-connected and are each separately rated, but are not currently on appeal.  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), the next highest disability rating, a 50 percent rating, is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2016).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2016).  

Under the formula for IVDS based on incapacitating episodes, 38 C.F.R. § 4.71a, Diagnostic Code 5243, the next highest disability rating, a 60 percent rating, contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

Based on the forgoing, the Board finds that under the relevant criteria, the Veteran is potentially entitled to an increased evaluation only if the evidence demonstrates ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine under the formula for rating spine disorders.  While the ratings for IVDS based on incapacitating episodes provide for a maximum rating of 60 percent, the criteria do not also then allow for separate ratings for any neurologic disabilities etiologically related to the lumbar spine disability.  As the Veteran's right and left lower extremity radiculopathy are separately rated as 20 percent disabling each, his combined disability rating for lumbar spine disability and each lower extremity radiculopathy is greater than the maximum 60 percent rating possible under IVDS based on incapacitating episodes alone.  As such, a higher disability rating under Diagnostic Code 5243 is not possible in the Veteran's case.  

In addition, other symptoms, such as limitation of motions due to pain, fatigue, and weakness, as well as muscle spasm and abnormal spinal contour are fully contemplated by the assigned 40 percent evaluation and do not warrant further discussion with regard to the question of whether an increased rating is warranted.

The Board has considered the findings from an October 2009, May 2012, and April 2014 VA spine examinations, as well as all VA and private treatment records and the Veteran's statements.  Throughout this period, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during this period, thus demonstrating the absence of ankylosis.  In addition, the 2014 VA examiner specifically noted that there was no ankylosis upon examination.  Therefore, an increased rating under Diagnostic Code 5237 is not warranted.  

The Board notes that all possibly relevant diagnostic codes have been considered, but finds that no other codes are applicable.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his lumbar spine disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Therefore, there is no basis on which to grant an increased schedular rating in excess of 40 percent for the service-connected IVDS disability.  38 C.F.R. §§ 4.3, 4.7.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2016).  However, the Board notes that TDIU has been in effect throughout the claim.  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, he is deemed to have total unemployability, and there is no "gap" to fill by an extraschedular rating under § 3.321(b).

Based on the foregoing, the Board concludes that there exists no basis for a rating in excess of 40 percent for service-connected lumbar spine disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 40 percent for lumbar spine disability is denied.  


REMAND

The Veteran contends that he is entitlement to service connection for a right hand, right knee, right foot/ankle, and left foot/ankle disability.  The Board that the evidence is sufficient to warrant a VA examination to determine the nature and etiology of the claimed disabilities, to include whether any disability is etiologically related to service or a service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2004, the Veteran sustained a right hand fracture after falling, which he states happened because of his service-connected back and lower extremity radiculopathy disabilities.  He has also reported significant pain, to include as due to use of a cane with his right hand due to his back and lower extremity disabilities.  VA treatment records document right knee pain, popping, and the recommendation for a bilateral total knee replacement (the left knee disability is currently service-connected) as well as bilateral reflex sympathetic dystrophy of the lower extremities possibly related to the lumbar spine.  The Veteran also reported in his claim that he has difficulty straightening his knee.  Finally, significant bilateral foot and ankle pain, venous insufficiency with stasis dermatitis, and cyanosis have each been diagnosed and treated.  The Board further notes that a May 2014 letter from the Veteran's friend and caretaker noted that a doctor stated that the discoloration and peeling in his legs and feet were due to his lumbar spine disability.  

Given the Veteran's contentions and that he is service-connected for the lumbar spine and multiple lower extremity disabilities, proximate service connection is in question for each of the claimed disabilities.  As noted by the Veteran and his representative, the RO has not properly considered proximate service connection.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Then provide the Veteran with a VA examination with a qualified physician to determine whether any current right hand, right knee, right foot, and left foot disability is directly related to service or proximately related to a service-connected disability.  

The claims folder should be provided to and reviewed by the examiner. 

The examiner is requested to list all current right hand, right knee, right foot/ankle, and left foot/ankle disabilities, and is advised that while pain alone is not sufficient to qualify as a disability, limitation of motion is a disability for VA purposes.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hand, right knee, right foot, and left foot disability, to include status post right hand fracture, reflex sympathetic dystrophy, venous insufficiency with stasis dermatitis, and cyanosis, had onset in service or is otherwise related to a disease or injury in service.

The examiner must also opine as to whether any current right hand, right knee, right foot, and left foot disability, to include status post right hand fracture, reflex sympathetic dystrophy, venous insufficiency with stasis dermatitis, and cyanosis, is/was either (a) proximately caused by or (b) proximately aggravated by his service-connected disabilities, including the lumbar spine, left knee, and bilateral lower extremity radiculopathy disabilities.  If the examiner states any current disability is aggravated by a service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


